OPINION — AG — A CITY OR TOWN MAY SELL ROUGH OR NON GAME FISH, REMOVED BY THE CITY UNDER NORMAL FISHERY MANAGEMENT PRACTICES FROM A MUNICIPAL LAKE OWNED BY SAID CITY OR TOWN, AND IN ORDER TO CONDUCT SUCH OPERATIONS IT IS NOT NECESSARY FOR THE CITY OR TOWN TO CONDUCT SUCH OPERATIONS FOR THE CITY OR TOWN TO OBTAIN A COMMERCIAL FISHING LICENSE PURSUANT TO THE PROVISIONS OF HOUSE BILL NO. 780, 29TH LEGISLATURE (1963). THE NEXT QUESTION NEEDS NOT TO BE ANSWER: "REFERRING TO QUESTION(1), WOULD THE CITY OF TULSA IN EFFECT OPERATING AS A CONTRACT COMMERCIAL FISHERY, THEREFORE OBLIGATED TO THE WILDLIFE DEPARTMENT FOR FEES NOT TO EXCEED 2 PERCENT OF THE TOTAL CATCH VALUE? CITE: 29 Ohio St. 1961 506 [29-506], 29 Ohio St. 1961 102 [29-102](K), 29 Ohio St. 1961 102 [29-102](L), 11 Ohio St. 1961 329.1 [11-329.1], 11 Ohio St. 1961 329.2 [11-329.2] (LEE COOK)